5HITTENDEN, J.
Epitomized Opinion
The sheriff of Erie county and his deputies were earching a place suspected of containing intoxi-ating liquors when DeMore drove up to this place nd almost immediately drove away at a high rate f speed. After driving some distance he turned nto a side road, and shortly thereafter back out nd retraced his course towards the place that was ieing searched. On the road he met the sheriff ad followed him. Both DeMore and the car ¡earched but no liquor was found. He made planation for his action. Later the sheriff liquor cached near that side road. Thereupon e was arrested, charged with transporting :ating liquor, tried and convicted. It is urged More that the judgment is not sustained'by int evidence.' After the State had offered this .stantial evidence, no evidence was offered in of DeMore. In affirming the convention the of Appeals held:
It has been the law from the foundation of overnment that convictions in criminal eases :e sustained by circumstantial evidence. We íat the trial court was fully justified in find-om the facts and circumstances proven in this ;hat the defendant had been in possession of ras transporting the bottle of whiskey found the out-of-the-way place where he stopped r on the side road.”
Having made a prima facie case against the lant, the court was then justified in taking onsideration the fact that the defendant him-liled to take the stand and explain the incrimi-j circumstances proven against him.”